Case 14-10687        Doc 67     Filed 02/11/19     Entered 02/11/19 16:43:35          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 10687
         Betzaida Vazquez

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/24/2014.

         2) The plan was confirmed on 08/21/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/16/2016, 07/25/2017, 04/25/2018.

         5) The case was Completed on 04/27/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $48,197.98.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-10687             Doc 67            Filed 02/11/19    Entered 02/11/19 16:43:35                 Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $33,739.00
           Less amount refunded to debtor                                 $1,824.05

 NET RECEIPTS:                                                                                              $31,914.95


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $3,781.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $1,198.80
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,979.80

 Attorney fees paid and disclosed by debtor:                            $219.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim        Principal       Int.
 Name                                           Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as Agent            Unsecured         175.00        175.24           175.24        175.24         5.39
 American InfoSource LP as Agent            Unsecured      4,757.00       4,757.25         4,757.25      4,757.25      146.35
 Bank Of America Credit Card Payment Ad     Unsecured      2,429.00            NA               NA            0.00        0.00
 Bayview Loan Servicing LLC                 Secured      109,466.00    109,137.08       109,137.08            0.00        0.00
 Bayview Loan Servicing LLC                 Secured        1,950.78       1,950.78         1,950.78      1,950.78         0.00
 Becket & Lee                               Unsecured         344.00        344.78           344.78        344.78       10.60
 Bureaus Investment Group Portfolio No 15   Unsecured            NA       3,153.66         3,153.66      3,153.66       88.14
 Capital One Bank Payment Address           Unsecured      1,806.21            NA               NA            0.00        0.00
 Chase Credit Card Payment Address          Unsecured      9,704.00            NA               NA            0.00        0.00
 Chase Credit Card Payment Address          Unsecured      2,669.00            NA               NA            0.00        0.00
 Chase Credit Card Payment Address          Unsecured      4,605.00            NA               NA            0.00        0.00
 Chase Credit Card Payment Address          Unsecured      4,390.00            NA               NA            0.00        0.00
 Chase Credit Card Payment Address          Unsecured      4,157.60            NA               NA            0.00        0.00
 Chase Credit Card Payment Address          Unsecured         391.00           NA               NA            0.00        0.00
 Chase Home Finance                         Unsecured           0.00           NA               NA            0.00        0.00
 City of Chicago Department of Finance      Unsecured      1,382.17            NA               NA            0.00        0.00
 City of Chicago Department of Finance      Secured           417.47        417.47           417.47        417.47       54.86
 City of Chicago Department of Finance      Secured        1,397.62       1,397.62         1,397.62      1,397.62      183.72
 City of Chicago Department of Finance      Secured             0.00        940.46           940.46           0.00        0.00
 Cook County Treasurer                      Secured        7,212.13       7,212.13         7,212.13      6,717.63    1,137.02
 Nationstar Mortgage LLC                    Secured      110,526.00    125,789.52       125,789.52            0.00        0.00
 Portfolio Recovery Associates              Unsecured      2,540.03       2,540.03         2,540.03      2,540.03       78.13
 Portfolio Recovery Associates              Unsecured      1,134.00       1,134.79         1,134.79      1,134.79       34.91
 Portfolio Recovery Associates              Unsecured      2,528.99       2,528.99         2,528.99      2,528.99       77.79
 Social Security Administration             Unsecured         575.00           NA               NA            0.00        0.00
 Target Bank Credit Card                    Unsecured     12,978.00            NA               NA            0.00        0.00
 The Bureaus Inc                            Unsecured      3,111.00            NA               NA            0.00        0.00
 United States Dept of HUD                  Secured             0.00      7,736.90         7,736.90           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-10687        Doc 67      Filed 02/11/19     Entered 02/11/19 16:43:35             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $242,663.50              $0.00               $0.00
       Mortgage Arrearage                                 $9,162.91          $8,668.41           $1,137.02
       Debt Secured by Vehicle                                $0.00              $0.00               $0.00
       All Other Secured                                  $2,755.55          $1,815.09             $238.58
 TOTAL SECURED:                                         $254,581.96         $10,483.50           $1,375.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,634.74         $14,634.74            $441.31


 Disbursements:

         Expenses of Administration                             $4,979.80
         Disbursements to Creditors                            $26,935.15

 TOTAL DISBURSEMENTS :                                                                     $31,914.95


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
